Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered. Claims 1-6, 8-12 and 16-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12, 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the limitation “a connectable strap extending from the flaps” in line 14, since it is unclear how many straps are being defined. For examination purposes, Examiner interprets the limitation as one strap extending from each flap, as shown in Figure 2.
Claim 16 is rendered indefinite by the limitation “a connectable flap” since it is unclear if the connectable strap is the same as that defined in claim 1 or a different strap. For examination purposes, Examiner interprets the connectable flap as being the same as that defined in claim 1, as shown in Figure 2. Examiner suggests replacing “further comprising a connectable flap to retain” with “wherein the connectable strap retains”.
Claim 20 is rendered indefinite by the limitation “a connectable strap extending from the flaps” in line 14, since it is unclear how many straps are being defined. For examination purposes, Examiner interprets the limitation as one strap extending from each flap, as shown in Figure 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-12, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 6,269,948) in view of Oskuie et al. (US 2012/0217175) and Anderson (US 5,263,423).
Regarding claims 1 and 16, Jackson discloses a storage/display unit (See Figs. 2 and 3) capable of containing a mobile computing device such as a smartphone, the storage/display unit comprising: a main body (at 213) including a pair of flaps (218 and 219), wherein the flaps are positionable: i) in a closed position to conceal the device when the device is in the storage position (as shown in Fig. 5); and ii) in a opened position to stabilize the device when the device is being displayed (as shown in Fig. 2) wherein the pair of flaps in the open position fit over a user’s thighs (See Fig. 3 wherein the flaps fit over at least one of the user’s thighs). Jackson discloses the claimed invention except for the tray and the connectable strap. 
Regarding the tray, Oskuie teaches a storage/display unit (11 - See Figs. 4-5 and 12) for an electronic device, comprising a tray (12 or 12’) having a first portion (at 13 in Fig. 4), a second portion (at 40 in Fig. 4), and a plurality of peripheral walls (at 84 in Fig. 4 and at 98 in Fig. 12), wherein the peripheral walls include a gap (at 96 in Fig. 12) which is capable of allowing access to a side wall of a smartphone in a portrait displayed orientation and allows the smartphone to be positioned in a landscape displayed orientation, wherein the first portion and the second portion are capable of holding the electronic device in a storage position (inner surface of wall 42 which is part of the first portion 13 and the upper surface of second portion 40 are both capable of contacting and holding a smartphone, depending on the size/shape of the smartphone placed therein), wherein the first portion is fixed and the second portion is adjustable (See Figs. 1, 4, 6 and 12), for the purpose of allowing the electronic device to be secured within the storage/display unit and allow the electronic device to be inclined from its flat storage position when desired. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the storage/display unit of Jackson with a tray as taught by Oskuie in order to allow the mobile computing device to be inclined if desired. Furthermore, the second portion as taught by Oskuie is fully capable of being used to display the mobile computing device at an angle that is different than when the mobile computing device is in the storage position. The storage/display unit of Jackson-Oskuie is fully capable of containing a smartphone therein in the manner as claimed, wherein a smartphone is allowed to extend beyond the peripheral walls through the gap (when 94 is positioned within gap 96, a portion of a smartphone is capable of extending beyond peripheral wall 98 in Fig. 12 of Oskuie if the smartphone is placed on top of 94. Alternatively, a portion of a smartphone is capable of extending beyond peripheral wall 98 in Fig. 12 of Oskuie when 94 is not disposed within 96) and wherein a bottom edge (bottom edge of 94, which is part of the second portion – See Fig. 12 labeled below) of the second portion is aligned with the gap when portion 94 is positioned within the gap 96.

    PNG
    media_image1.png
    590
    865
    media_image1.png
    Greyscale

	Regarding the connectable strap, Anderson teaches a device (at 10 in Fig. 1) for holding an electronic device (14), wherein the device comprises side flaps (at 22/24) having an open (shown in Fig. 3) and closed (shown in Fig. 2) position, wherein the side flaps have connectable straps (32/34) extending therefrom, for the purpose of connecting to one another around the user’s leg for securely displaying the electronic device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flaps of Jackson-Oskuie with connectable straps as taught by Anderson in order to securely attach the storage/display unit to the user.
Regarding claim 2, at least a portion of the peripheral walls of Oskuie are capable of engaging a smartphone in the storage position to restrain movement of the smartphone, when a smartphone is placed therein.
Regarding claims 3-5, Jackson discloses the flaps include a weighted member (column 2, lines 15-20) for balancing the unit in its opened position.
Regarding claim 6, the weighted members of Jackson inherently have a fastener to secure them to the flaps of the unit.
Regarding claims 8-9, Jackson-Oskuie-Anderson discloses the tray includes a storage cavity (interior cavity of the tray of Oskuie) capable of receiving a battery power source (e.g. the battery power source of the electronic device).
Regarding claims 10-11, Jackson discloses elements 214/216 accommodate power supplies. It is well known in the art that a battery power source is a common type of power supply for an electronic device.  
Regarding claim 12, Oskuie teaches the tray includes a kickstand (element 15 in Fig. 6 is considered a kickstand as it props against the second portion to hold the second portion in its inclined position).
Regarding claim 18, Jackson discloses an inner-facing portion of at least one flap includes a storage compartment (214).
Regarding claim 20, Jackson discloses a storage/display unit (See Figs. 2 and 3) comprising: a main body (at 213) including a pair of flaps (218 and 219), wherein the flaps are positionable: i) in a closed position capable of concealing a smartphone when the smartphone is in the storage position (as shown in Fig. 5); and ii) in a opened position capable of stabilizing a smartphone when the smartphone is being displayed (as shown in Fig. 2) wherein the pair of flaps in the open position fit over a user’s thighs (See Fig. 3 wherein the flaps fit over at least one of the user’s thighs). Jackson discloses the claimed invention except for the tray and the connectable strap.
Regarding the tray, Oskuie teaches a storage/display unit (11 - See Figs. 4-5 and 12) for an electronic device, comprising a tray (12 or 12’) having a first portion (at 13 in Fig. 4), a second portion (at 40 in Fig. 4), and a plurality of peripheral walls (at 84 in Fig. 4 and at 98 in Fig. 12) capable of receiving and holding a smartphone in a storage position, wherein the peripheral walls include a gap (at 96 in Fig. 12) which is capable of allowing access to a side wall of a smartphone in a portrait displayed orientation and allows the smartphone to be positioned in a landscape displayed orientation, a slot (slot between 42 and 40) capable of displaying a smartphone at an angle that is different than when the smartphone is in the storage position, wherein the first portion is fixed and the second portion is adjustable (See Figs. 1, 4, 6 and 12), and for the purpose of allowing the electronic device to be secured within the storage/display unit and allow the electronic device to be inclined from its flat storage position when desired. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the storage/display unit of Jackson with a tray as taught by Oskuie in order to allow the mobile computing device to be inclined if desired. Furthermore, the second portion as taught by Oskuie is fully capable of being used to display the mobile computing device at an angle that is different than when the mobile computing device is in the storage position. The storage/display unit of Jackson-Oskuie is fully capable of containing a smartphone therein in the manner as claimed, wherein a smartphone is allowed to extend beyond the peripheral walls (when 94 is positioned within gap 96, a portion of a smartphone is capable of extending beyond peripheral wall 98 in Fig. 12 of Oskuie if the smartphone is placed on top of 94. Alternatively, a portion of a smartphone is capable of extending beyond peripheral wall 98 in Fig. 12 of Oskuie when 94 is not disposed within 96) and wherein a bottom edge (bottom edge of 94, which is part of the second portion – See Fig. 12 labeled above) of the second portion is aligned with the gap when portion 94 is positioned within the gap 96.
Regarding the connectable strap, Anderson teaches a device (at 10 in Fig. 1) for holding an electronic device (14), wherein the device comprises side flaps (at 22/24) having an open (shown in Fig. 3) and closed (shown in Fig. 2) position, wherein the side flaps have connectable straps (32/34) extending therefrom, for the purpose of connecting to one another around the user’s leg for securely displaying the electronic device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flaps of Jackson-Oskuie with connectable straps as taught by Anderson in order to securely attach the storage/display unit to the user.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 6,269,948) in view of Oskuie et al. (US 2012/0217175) and Anderson (US 5,263,423) as applied to claim 16 above, and further in view of Cox (US 7,464,975). As described above, Jackson-Oskuie-Anderson discloses the claimed invention except for a portion of the strap having a storage loop. However, Cox teaches a strap device (10) for surrounding an article (45/46), wherein the strap comprises at least one storage loop (35) on a surface of the strap for the purpose of conveniently storing an item (37/38) in combination with the article. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the strap of Jackson-Oskuie-Anderson with a storage loop as taught by Cox in order to conveniently store an item in combination with the device. Regarding the specific location of the storage loop, it would have been obvious to one of ordinary skill in the art to have placed the storage loop on the interior or exterior surface of the strap depending on the desired use of the storage loop.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 6,269,948) in view of Oskuie et al. (US 2012/0217175), Anderson (US 5,263,423) and Cox (US 7,464,975). Jackson discloses a storage/display unit (See Figs. 2-3) capable of holding a mobile computing device such as a smartphone comprising: a main body (213) including a pair of flaps (218 and 219), wherein the flaps are positionable: in a closed position (as shown in Fig. 5) to conceal the device when the device is in the storage position; and in a opened position (as shown in Fig. 2) to stabilize the device when the device is being displayed. Jackson discloses the claimed invention except for the tray, the connectable strap, and the at least one storage loop positioned on the connectable strap.
Regarding the tray, Oskuie teaches a storage/display unit (11 - See Figs. 4-5 and 12) for an electronic device, comprising a tray (12 or 12’) having a first portion (at 13 in Fig. 4), a second portion (at 40 in Fig. 4), and a plurality of peripheral walls (at 84 in Fig. 4) to receive the electronic device in a storage position, wherein the peripheral walls include a gap (at 96 in Fig. 12) which is capable of allowing access to a side wall of a smartphone in a portrait displayed orientation and allows the smartphone to be positioned in a landscape displayed orientation, wherein the first portion and the second portion are capable of contacting and holding a portion of the smartphone when the smartphone is in the storage position (inner surface of wall 42 of the first portion 13 and the upper surface of second portion 40 are both capable of contacting and holding a smartphone, depending on the size/shape of the smartphone placed therein), wherein the first portion is fixed and wherein the second portion is adjustable (See Figs. 1, 4 and 6), for the purpose of allowing the electronic device to be secured within the storage/display unit and allow the electronic device to be inclined when desired. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the storage/display unit of Jackson with a tray as taught by Oskuie in order to allow the electronic device to be inclined if desired. Furthermore, the backing as taught by Oskuie is fully capable of being used to display the device at an angle that is different than when the device is in the storage position. The storage/display unit of Jackson-Oskuie is fully capable of containing a smartphone therein in the manner as claimed, wherein a smartphone is allowed to extend beyond the peripheral walls (when 94 is positioned within gap 96, a portion of a smartphone is capable of extending beyond peripheral wall 98 in Fig. 12 of Oskuie if the smartphone is placed on top of 94. Alternatively, a portion of a smartphone is capable of extending beyond peripheral wall 98 in Fig. 12 of Oskuie when 94 is not disposed within 96) and wherein a bottom edge (bottom edge of 94, which is part of the second portion – See Fig. 12 labeled above) of the second portion is aligned with the gap when portion 94 is positioned within the gap 96.
Regarding the connectable strap, Anderson teaches a device (at 10 in Fig. 1) for holding an electronic device (14), wherein the device comprises side flaps (at 22/24) having an open (shown in Fig. 3) and closed (shown in Fig. 2) position, wherein the side flaps have connectable straps (32/34) extending therefrom, for the purpose of connecting to one another around the user’s leg for securely displaying the electronic device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flaps of Jackson-Oskuie with connectable straps as taught by Anderson in order to securely attach the storage/display unit to the user.
	Regarding the at least one storage loop, Cox teaches a strap device (10) for surrounding an article (45/46), wherein the strap comprises at least one storage loop (35) on a surface of the strap for the purpose of conveniently storing an item (37/38) in combination with the article. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the strap of Jackson-Oskuie-Anderson with a storage loop as taught by Cox in order to conveniently store an item in combination with the device. 

 Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735